United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20280
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUMBERTO MACIAS-LUNA,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 04-20295



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HUMBERTO MACIAS-LUNA, also known as Humberto Luna Macias,
also known as Humberto Macias Luna, also known as Juan
Becker,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:03-CR-298-ALL
                     USDC No. 4:03-CR-478-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.
                         No. 04-20280 c/w
                           No. 04-20295
                                -2-

PER CURIAM:*

     In this consolidated appeal, Humberto Macias-Luna appeals

his guilty-plea conviction for illegal reentry following

deportation (No. 04-20280) and the revocation of his supervised

release on a charge of illegal reentry (No. 04-20295).    He

argues, pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000),

that the “felony” and “aggravated felony” provisions of 8 U.S.C.

§ 1326(b)(1) and (2) are elements of the offense, not sentence

enhancements, making those provisions unconstitutional.    He

concedes that this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), and he raises it for possible

review by the Supreme Court.

     This argument is foreclosed by Almendarez-Torres, 523 U.S.

at 235.   We must follow the precedent set forth in

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”    United States v. Dabeit, 231 F.3d
979, 984 (5th Cir. 2000) (internal quotation and citation

omitted).

     Macias-Luna argues that if the court grants his requested

relief and vacates and remands for resentencing, the court should

also remand the district court’s revocation of his supervised

release for reconsideration in the light of the reduced



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 04-20280 c/w
                           No. 04-20295
                                -3-

seriousness of the illegal-reentry offense.   Macias-Luna does not

brief any argument concerning how or why any potential reduction

in his sentence stemming from his conviction for illegal reentry

following deportation would have any bearing on the sentence the

district court imposed upon revocation of his supervised release.

He therefore has abandoned his appeal from the revocation of his

supervised release.   United States v. Valdiosera-Godinez,

932 F.2d 1093, 1099 (5th Cir. 1991).

     AFFIRMED.